Citation Nr: 0701698	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-43 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1971 to February 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied an increased rating for PTSD.  

The veteran had filed a notice of disagreement (NOD) to a 
November 2001 rating decision that granted service connection 
for PTSD and assigned an initial 30 percent rating.  After 
the RO issued a statement of the case (SOC), the veteran 
failed to file a substantive appeal.  Thus, that decision 
became final.  The current claim arises from a July 2003 
request for an increased rating.  

The veteran also filed NODs to initial ratings for hearing 
loss and tinnitus; however, after the RO issued an SOC, he 
failed to file a substantive appeal and the RO 
administratively closed those appeals.  He initiated an 
appeal of a decision that denied service connection for 
asbestosis; however, he failed to file a substantive appeal 
and the RO closed that appeal.  He also initiated an appeal 
for service connection for residuals of shrapnel injury, for 
diabetes mellitus, and for skin rash; however, in November 
2004, he withdrew those appeals.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge; however, in June 2005, he 
withdrew that request.


FINDING OF FACT

The veteran's PTSD produces occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as rapid speech, anxiety, impaired impulse 
control (such as unprovoked irritability); spatial 
disorientation; neglect of personal appearance, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in April and May 2004.  These letters informed the veteran of 
what evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The RO will issue a rating decision that implements an 
increased disability rating for PTSD and an effective date 
for payment of compensation for that rating.  If the veteran 
is dissatisfied with either the effective date that will be 
assigned by the RO, he retains the right to appeal the 
decision in accordance with appeal instructions that will be 
issued with the rating decision.  Thus, no unfair prejudice 
to the veteran will result from the Board's grant of an 
increased rating at this time. 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued guidance in the application of the current psychiatric 
rating criteria.  The Court stressed that the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The only criteria for a total disability rating (100 percent) 
for any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318, 
1324 (Fed. Cir. 2004).  Thus, the question of whether total 
occupational and social impairment are shown is paramount to 
the correct rating in this case.  Fortunately, the VA 
examiners and mental health care providers have addressed 
this issue.  

The August 2003 VA examiner found that PTSD caused 
occupational and social impairment "at least to a moderate 
degree."  In April 2004 a VA psychiatrist noted "severe 
symptoms and impairment" with significant psychosocial and 
occupational impairment due to social withdrawal, suicidal 
thoughts, and frequent psychotic thinking and fatigue.  The 
psychiatrist also reported, "He has not been able to 
maintain jobs in the past and has not worked since 1990, 
mostly because of back problem, but he is also not employable 
in my opinion from a psychiatric standpoint."  Also in April 
2004, a VA mental health care provider reported, "The sum of 
his mental illness, likely all related to PTSD, however has 
prevented him from keeping a job."  The health care provider 
also noted that the veteran's speech was "rapid at times 
with word run into each other, so that it is difficult to 
understand."  

In January 2005, another VA psychiatrist found severe 
impairment in both social and industrial areas, but felt that 
PTSD alone produced only moderate impairment, as a secondary 
diagnosis of dysthymic disorder and an Axis II diagnosis of 
borderline personality disorder were also made.  

Thus, the VA mental health professionals have addressed 
social and occupational impairment.  These professional have 
also assigned numerical scores which reflect on social and 
occupational impairment.

Concerning these Global Assessment of Functioning (GAF) 
scores, the January 2005 VA psychiatrist noted that the 15 
GAF scores assigned in the recent three years had ranged from 
48 to 52.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, GAF scores ranging from 41 through 50 indicate 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  See 38 C.F.R. § 4.125 (2006).  GAF scores of 
51 to 60 indicate moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  Id.

The January 2005 examining psychiatrist attempted to separate 
PTSD and non-PTSD symptoms and explained that the assigned 
GAF score was 50 overall, but 60 for PTSD alone.  Other 
examiners did not attempt to separate PTSD from non-PTSD 
symptoms.  A treatment report dated in April 2004 notes that 
all mental problems were related to PTSD and that PTSD alone 
precluded employment.  

The Board attaches significant weight to the April 2004 
treatment report, because it is from one who has treated the 
veteran on a recurring basis; however, the more recent, 
January 2005 VA examiner noted a significant difference 
between the level of impairment due to PTSD and the overall 
level of impairment due to all mental disorders.  Because of 
this difference, the Board cannot find total occupational and 
social impairment due solely to PTSD.  

Concerning other relevant PTSD symptoms noted during the 
appeal period, the August 2003 VA examiner noted that the 
veteran displayed anxiety and irritability, depressed mood, 
and flat affect.  He reported some paranoid delusions but no 
suicidal/homicidal ideation.  His insight and judgment were 
fair and his short term memory was impaired.  These symptoms 
tend to fit into the 50 and the 70 percent criteria.  The 
April 2004 VA examiner found the veteran to be "quite 
anxious" and also depressed.  The January 2005 VA examiner 
described the veteran as disheveled and unshaven and said 
that his speech was difficult to understand.  His judgment 
was adequate but his insight was poor.  Several reports 
mention paranoid hallucination and/or ideation and some 
discuss suicidal thoughts.  These symptoms tend to fit into 
the 70 percent category.  

Because the April 2004 VA treatment report is less persuasive 
with respect to the severity of the veteran's PTSD than is 
the January 2005 VA examination report, the Board finds that 
total social and occupational impairment due to PTSD is not 
shown.  Rather, what is shown is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as rapid speech, anxiety, impaired impulse 
control (such as unprovoked irritability); spatial 
disorientation; neglect of personal appearance, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and inability to establish and maintain 
effective relationships.  A 70 percent schedular rating will 
therefore be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the PTSD alone has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

A 70 percent schedular rating for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


